SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

369
CA 16-01489
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


JOHN PESTILLO, CLAIMANT-RESPONDENT,

                      V                                             ORDER

COUNTY OF MONROE, RESPONDENT-APPELLANT,
ET AL., RESPONDENT.


MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (MATTHEW D. BROWN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

WILLIAM MATTAR, P.C., WILLIAMSVILLE (JOHN ABEEL OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered December 8, 2015. The order, insofar as
appealed from, granted the application of claimant for leave to serve
a late notice of claim on respondent County of Monroe.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 13, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court